Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Tiirola US 20130343315

1. A method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a silencing instruction for at least one of uplink communication or downlink communication (Tiirola: [0027-0029] signalling the muting pattern or a part of the muting pattern from eNB to UE(s)); 
determining a first duration associated with the at least one of uplink communication or downlink communication based on the silencing instruction; (Tiirola: [0032-0034] The actual muting pattern (including the duration of the muting) may be defined via higher layer signalling (either dedicated RRC signalling or broadcast signalling). Another choice is to define the muting pattern by means of the payload bits of the "muting PDCCH" (there are roughly 25 bits available for this information “i.e., duration of muting”)); and
refraining from all of the at least one of uplink communication or downlink communication with the base station for the first duration in response to receiving the silencing instruction (Tiirola: [0027, 0034, 0039, 0070] higher layer configured uplink signals may be muted based on signalled MBSFN sub-frames. The muted uplink subframes are linked to MBSFN sub-frames with a predefined time offset; e.g an UL sub-frame may be muted x sub-frames after a MBSFN sub-frame with x=4 in an exemplary embodiment. This muting method may be enabled/disabled via higher layer signalling via either dedicated RRC signalling or system information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola US 20130343315 further in view of Nam US 20190342898

2. The method of claim 1, wherein the silencing instruction is for both the uplink communication and the downlink communication, and the refraining from all of the at least one of uplink communication or downlink communication comprises: 
Nam further teaches refraining from all of both the uplink communication and the downlink communication with the base station for the first duration in response to receiving the silencing instruction (Nam: [0005, 0011, 0098] the UE may suspend uplink and downlink communications) in order to send the instruction to UE for suspending DL/UL communications includes a sleep-mode operation initiated based on the DL/UL resource designation
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Tiirola’ invention to send the instruction to UE for suspending DL/UL communications includes a sleep-mode operation initiated based on the DL/UL resource designation ([0011]), as taught by Nam.

3. The method of claim 1, further comprising: determining a second duration associated with the other of the at least one of uplink communication or downlink communication based on the silencing instruction; and refraining from all of the other of the at least one of uplink communication or downlink communication with the base station for the second duration in response to receiving the silencing instruction (Nam: [0005, 0011, 0098, 0112]).

4. The method of claim 1, further comprising: transitioning from a higher power state to a lower power state for at least a portion of the first duration (Nam: [0005, 0011, 0098, 0112]).

5. The method of claim 4, further comprising: transitioning from the lower power state to the higher power state after the first duration (Nam: [0005, 0011, 0098, 0112]).

6. The method of claim 1, wherein the refraining overlaps or includes at least one of a discontinuous reception (DRX) cycle or a discontinuous transmission (DTX) cycle (Nam: [0011, 0098, 0112]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola US 20130343315 further in view of Zhang US 20120120854

7. The method of claim 1, further comprising: transmitting a set of non-acknowledgement (NACK) feedback messages to the base station, 
Zhang further teaches wherein the silencing instruction is received based on the set of NACK feedback messages (Zhang: [0058]) in order to make the mobile terminal to not transmit ACK/NAK if that ACK/NAK falls into the muted uplink subframe.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Tiirola’ invention to make the mobile terminal to not transmit ACK/NAK if that ACK/NAK falls into the muted uplink subframe ([0058]), as taught by Zhang
Claim 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola US 20130343315 further in view of Bagheri US 20170303302

8. The method of claim 1, Bagheri further teaches wherein the first duration comprises at least one of a number of milliseconds, a number of slots, a number of subframes, a number of cycles associated with periodic traffic, a number of cycles associated with semi-periodic scheduling (SPS) traffic, or a configured grant (Bagheri: [0084] SPS) in order to include SPS for a TTI that is deactivated by the temporary command 710 to skip the subframe 701 and then resume after the subframe 701
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Tiirola’ invention to include SPS for a TTI that is deactivated by the temporary command 710 to skip the subframe 701 and then resume after the subframe 701…. ([0084]), as taught by Bagheri

9. The method of claim 1, wherein the at least one of uplink communication or downlink communication comprises at least one of semi-periodic scheduling (SPS) traffic, an uplink configured grant, acknowledgement (ACK) feedback, or non-ACK (NACK) feedback (Bagheri: [0084] SPS).

12. The method of claim 1, wherein the silencing instruction is received based on one or more periodic or semi-periodic occasions associated with reception of at least one of data or control information that are to be skipped by the base station Bagheri: [0084] SPS).

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola US 20130343315 further in view of Freda US 20150326377

10. The method of claim 1, Freda further teaches wherein the silencing instruction is included in at least one of media access control (MAC) control element (CE) or a downlink control information (DCI) message (Freda: fig. 5B [0100, 0238]) in order to transition between short and long DRX cycles, but the transition between the two may be controlled by the eNB explicitly through a broadcast message such as a group-based MAC CE or PDCCH signaling addressed to all WTRUs
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Tiirola’ invention to transition between short and long DRX cycles, but the transition between the two may be controlled by the eNB explicitly through a broadcast message such as a group-based MAC CE or PDCCH signaling addressed to all WTRUs ([0238]), as taught by Freda

11. The method of claim 10, wherein the silencing instruction comprises an index in at least one of the MAC CE or the DCI message, and the first duration is determined based on a preconfigured timer value that corresponds to the index (Freda: fig. 5B [0100, 0238]).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Shimomura US 20210135834
1. A method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a silencing instruction for at least one of uplink communication or downlink communication (Shimomura: [0097] claim 1, receive information indicating allocation information used for communication with base station from among a plurality of pieces of allocation information, each of the plurality of pieces of allocation information indicating a combination of resources for time division duplex (TDD) of uplink (UL) or downlink (DL) configuration at a predetermined interval, and receive control information indicating cancelation of transmission of a first downlink signal, and a processor configured to control so as not to perform a reception process in response to the received control information.); 
determining a first duration associated with the at least one of uplink communication or downlink communication based on the silencing instruction; (Shimomura: [0074-0075] specifies “determine” a ratio of an uplink signal and a downlink signal in each subframe 40…. [0075] When a suspension instruction “i.e., silencing instruction” is output from the control-signal processing unit 32); and
refraining from all of the at least one of uplink communication or downlink communication with the base station for the first duration in response to receiving the silencing instruction (Shimomura: [0075] claim 1-3,… the uplink-signal-baseband processing unit 36 suspends transmission of data scheduled to be transmitted in the resource designated by the suspension instruction.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura US 20210135834 further in view of Nam US 20190342898

2. The method of claim 1, wherein the silencing instruction is for both the uplink communication and the downlink communication, and the refraining from all of the at least one of uplink communication or downlink communication comprises: 
Nam further teaches refraining from all of both the uplink communication and the downlink communication with the base station for the first duration in response to receiving the silencing instruction (Nam: [0005, 0011, 0098] the UE may suspend uplink and downlink communications) in order to send the instruction to UE for suspending DL/UL communications includes a sleep-mode operation initiated based on the DL/UL resource designation
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Shimomura’ invention to send the instruction to UE for suspending DL/UL communications includes a sleep-mode operation initiated based on the DL/UL resource designation ([0011]), as taught by Nam.

3. The method of claim 1, further comprising: determining a second duration associated with the other of the at least one of uplink communication or downlink communication based on the silencing instruction; and refraining from all of the other of the at least one of uplink communication or downlink communication with the base station for the second duration in response to receiving the silencing instruction (Nam: [0005, 0011, 0098, 0112]).

4. The method of claim 1, further comprising: transitioning from a higher power state to a lower power state for at least a portion of the first duration (Nam: [0005, 0011, 0098, 0112]).

5. The method of claim 4, further comprising: transitioning from the lower power state to the higher power state after the first duration (Nam: [0005, 0011, 0098, 0112]).

6. The method of claim 1, wherein the refraining overlaps or includes at least one of a discontinuous reception (DRX) cycle or a discontinuous transmission (DTX) cycle (Nam: [0011, 0098, 0112]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura US 20210135834 further in view of Zhang US 20120120854

7. The method of claim 1, further comprising: transmitting a set of non-acknowledgement (NACK) feedback messages to the base station, 
Zhang further teaches wherein the silencing instruction is received based on the set of NACK feedback messages (Zhang: [0058]) in order to make the mobile terminal to not transmit ACK/NAK if that ACK/NAK falls into the muted uplink subframe.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Shimomura’ invention to make the mobile terminal to not transmit ACK/NAK if that ACK/NAK falls into the muted uplink subframe ([0058]), as taught by Zhang

Claim 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura US 20210135834 further in view of Bagheri US 20170303302

8. The method of claim 1, Bagheri further teaches wherein the first duration comprises at least one of a number of milliseconds, a number of slots, a number of subframes, a number of cycles associated with periodic traffic, a number of cycles associated with semi-periodic scheduling (SPS) traffic, or a configured grant (Bagheri: [0084] SPS) in order to include SPS for a TTI that is deactivated by the temporary command 710 to skip the subframe 701 and then resume after the subframe 701
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Shimomura’ invention to include SPS for a TTI that is deactivated by the temporary command 710 to skip the subframe 701 and then resume after the subframe 701…. ([0084]), as taught by Bagheri

9. The method of claim 1, wherein the at least one of uplink communication or downlink communication comprises at least one of semi-periodic scheduling (SPS) traffic, an uplink configured grant, acknowledgement (ACK) feedback, or non-ACK (NACK) feedback (Bagheri: [0084] SPS).

12. The method of claim 1, wherein the silencing instruction is received based on one or more periodic or semi-periodic occasions associated with reception of at least one of data or control information that are to be skipped by the base station Bagheri: [0084] SPS).

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura US 20210135834 further in view of Freda US 20150326377

10. The method of claim 1, Freda further teaches wherein the silencing instruction is included in at least one of media access control (MAC) control element (CE) or a downlink control information (DCI) message (Freda: fig. 5B [0100, 0238]) in order to transition between short and long DRX cycles, but the transition between the two may be controlled by the eNB explicitly through a broadcast message such as a group-based MAC CE or PDCCH signaling addressed to all WTRUs
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim limitation to includes the above recited limitation into Shimomura’ invention to transition between short and long DRX cycles, but the transition between the two may be controlled by the eNB explicitly through a broadcast message such as a group-based MAC CE or PDCCH signaling addressed to all WTRUs ([0238]), as taught by Freda

11. The method of claim 10, wherein the silencing instruction comprises an index in at least one of the MAC CE or the DCI message, and the first duration is determined based on a preconfigured timer value that corresponds to the index.

Regarding claims 12-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-11, where the difference used is a “apparatus” & “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415